SHANNON, Judge.
Irvin LaPaul Bennett pleaded guilty to and was convicted of grand larceny and four counts of conspiracy to utter a forged instrument. He was at all times represented below by private counsel. He subsequently filed a motion for postconviction relief pursuant to Fla.R.Crim.P. 1, F.S.A. ch. 924 Appendix, alleging as the sole ground therefor that his plea of guilty was coerced by the police. His motion was denied without a hearing, and he appeals.
Appellant’s unrebutted claim that he was coerced to plead guilty entitled him to an evidentiary hearing on his motion, Williams v. State, Fla.App.1966, 186 So.2d 279, 280; Lee v. State, Fla.App.1965, 175 So.2d 95; Jones v. State, Fla.App.1964, 165 So.2d 191, 192, notwithstanding the fact that he was represented by private counsel at the time he entered his plea. Williams v. State, supra, 186 So.2d at 280; cf. Hamilton v. State, Fla.App.1966, 186 So.2d 316, 317. Accordingly, the order denying appellant’s motion is reversed and the cause remanded for a hearing on his claim of coercion.
Reversed and remanded.
ALLEN, Acting C. J., and HOBSON, J., concur.